Order, Supreme Court, Bronx County, entered May 2,1975, *718unamimously affirmed. Respondents shall recover of appellant one bill of $40 costs and disbursements. The court correctly decided, on the law and the facts, that the defendant, the Hertz Corporation, lessor of the truck involved in this accident and a self-insurer, should be required to defend the action for wrongful death and personal injury. (MVAIC v Continental Nat. Amer. Group Co., 35 NY2d 260; Vehicle and Traffic Law, § 388.) Concur— Stevens, P. J., Markewich, Kupferman, Capozzoli, and Nunez, JJ.